     Case 2:19-cv-00726-TLN-KJN Document 52 Filed 04/30/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHELL AJURIA RAMOS,                              No. 2:19-cv-0726 TLN KJN P
12                        Plaintiff,
13            v.                                         ORDER
14    I. ROCHA, et al.,
15                        Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se, in an action brought under 42 U.S.C.

18   § 1983. This action proceeds on plaintiff’s Eighth Amendment claims against defendants

19   Carpinter and Rocha. On April 13, 2020, plaintiff filed a motion to stay this action for 120 days.

20   On April 15, 2020, defendant Rocha joined in plaintiff’s motion. Defendant Carpinter’s motion

21   to dismiss remains pending. Plaintiff was recently granted an extension of time in which to

22   oppose such motion. Plaintiff also seeks appointment of counsel.

23          Plaintiff states that he was recently quarantined because it was feared plaintiff might have

24   been infected with COVID-19. Plaintiff’s test revealed he was negative; however, in the interim,

25   plaintiff’s property was retained, inventoried and stored by custody staff. Plaintiff claims it will

26   take three to four weeks for him to obtain return of his property, and that because he is still

27   confined to quarters due to COVID-19, plaintiff is unable to attend the law library to research or

28   obtain assistance. Due to plaintiff’s limited English skills, paging services are insufficient.
                                                        1
     Case 2:19-cv-00726-TLN-KJN Document 52 Filed 04/30/20 Page 2 of 2

 1   Plaintiff states that the prison’s safety precaution program implemented due to COVID-19 is

 2   expected to be in effect until July 2020.

 3             Good cause appearing, plaintiff’s motion for stay is granted. This action is stayed until

 4   July 1, 2020. On or before July 1, 2020, any party may move to lift the stay should precautionary

 5   measures at plaintiff’s prison be lifted. In light of this stay, plaintiff’s motion for appointment of

 6   counsel is denied without prejudice to renewal following the lifting of the stay. The court will

 7   address further deadlines following the expiration of the stay.

 8             Accordingly, IT IS HEREBY ORDERED that:

 9             1. Plaintiff’s motion for stay (ECF No. 50) is granted;

10             2. Plaintiff’s motion for the appointment of counsel (ECF No. 49) is denied without

11   prejudice;

12             3. Plaintiff is relieved of his obligation to oppose defendant Carpinter’s motion to dismiss

13   until further order of court;

14             4. This action is stayed until July 1, 2020; and

15             5. The Clerk of the Court is directed to administratively close this action.

16   Dated: April 30, 2020

17

18

19
     /ramo0726.sty
20
21

22

23

24

25

26
27

28
                                                          2
